In re Disciplinary Counsel LSBA; — Other(s); applying for motion for interim suspension for threat of harm.
ORDER
Considering the Motion for Interim Suspension filed by the Office of Disciplinary Counsel.
IT IS HEREBY ORDERED, pursuant to Supreme Court XIX, § 19B, that respondent show cause before the hearing committee within ten days from the date of this order why this court should not issue an immediate interim suspension.
IT IS FURTHER ORDERED that within forty-eight hours after the conclusion of the hearing, the hearing committee issue its findings and recommendation to this court on the question of whether respondent should be immediately placed on interim suspension.
KNOLL, J., not on panel. Rule IV, part 2, § 3.
/s/ Harry Theunno Justice, Supreme Court of Louisiana